DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s Remarks, filed January 7th, 2021, has been fully considered and entered. Accordingly, Claims 1-5, 7-15, and 17-20 are pending in this application. Claims 1, 9, and 15 are independent claims.

Claim Objections
Claims 18, and 20 are objected to because of the following informalities: Claims 18, and 20 recite in part, “The federated system of claim 16” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 8, 15, and 18 are being rejected under 35 U.S.C. 103 as being unpatentable over Christie (US 2012/0331010 A1) in view of Dian (US 2009/0182732 A1) in view of Zait et al. (US 6,957,225 B1) in view of Mehta et al. (US 2009/0024572 A1), further in view of DeVorchik et al. (US 2006/0242122 A1).
Regarding claim 1, Christie teaches a computer-implemented method for federated query processing comprising:
receiving one or more source queries associated with a data set (see Christie, Paragraph [0013], “FIG. 2 is block diagram of an example system 100 for performing a query in a distributed database system.”);
storing the one or more source queries as one or more historical queries (see Christie, Paragraph [0014], “In operation, the query processor 102 utilizes parameters in order to push portions of a subquery operation to the database 106”);

However, Christie does not explicitly teach:
storing the one or more source queries as one or more historical queries 

Dian teaches:
storing the one or more source queries as one or more historical queries (see Dian, Paragraph [0227], “The query based operation realization interface provides a first data structure (or, data set) that stores all historical queries.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Christie (teaching systems and methods for performing a query on a distributed database) in view of Dian (teaching query based operation realization interface) and arrived at a method that stores queries. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of better handling a query (see Dian, Paragraph [0400]). In addition, both the references (Christie and Dian) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as database systems. The close relation between both of the references highly suggests an expectation of success.

The combination of Christie, and Dian further teaches:
determining one or more column constant pairs associated with the one or more historical queries, each column constant pair identifying a column and a corresponding value (see Christie, Paragraphs [0014] & [0016], The subquery “select * from C where A.X>C.Z” identifies values in column “A.X” that are greater than the values of column “C.Z.” The column constant pairs identified in the subquery are either columns, “A.X” or “C.Z,” and the values within those columns. Also, see Dian, Paragraph [0224], “One way to do that is to check whether or not there is a matched historical query.”);

However, the combination of Christie, and Dian do not explicitly teach:
based on the one or more column constant pairs, determining a partitioning column constant pair 

Zait teaches:
based on the one or more column constant pairs, determining a partitioning column constant pair (see Zait, [Columns 1 & 2, Lines 50-67 & 1-29], The partitioning column constant pairs in the “sales” table example are the column “saledate,” and the values for that column are the dates that are used to partition the column. The column constant pairs are also the column “saledate,” and the values less than or greater than or equal to the dates. [Column 8, Lines 37-42]);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Christie (teaching systems and methods for performing a query on a distributed database) in view of Dian (teaching query based operation realization interface), further in view of Zait (teaching automatic discovery and use of column correlations in tables) and arrived at a method that incorporates partitioning. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of improving performance of query execution (see Zait, [Column 13, Lines 7-10]). In addition, the references (Christie, Dian, and Zait) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as database systems. The close relation between the references highly suggests an expectation of success.

	The combination of Christie, Dian, and Zait further teaches:
wherein the one or more column constant pairs corresponding to a first subset of the one or more historical queries have a first pre-defined relation to the partitioning column constant pair, wherein the one or more column constant pairs that has corresponding to a second subset of the one or more historical queries have a second pre-defined relation to the partitioning column constant pair (see Christie, Paragraphs [0014] & [0016], The subquery “select * from C where A.X>C.Z” identifies values in column “A.X” that are greater than the values of column “C.Z.” The column constant pairs identified in the subquery are either columns, “A.X” or “C.Z,” and the values within those columns. Also, see Dian, Paragraphs [0224] & [0227], “The query based operation realization interface provides a first data structure (or, data set) that stores all historical queries.” Paragraph [0254]. Also, see Zait, [Columns 1 & 2, Lines 50-67 & 1-29], The partitioning column constant pairs in the “sales” table example are the column “saledate,” and the values for that column are the dates that are used to partition the column. The column constant pairs are also the column “saledate,” and the values less than or greater than or equal to the dates. The “sales” table that includes four partitions after the query statement is executed. [Column 11, Lines 14-17].),

However, the combination of Christie, Dian, and Zait do not explicitly teach:
and wherein the first subset of the one or more historical queries is within a pre-determined size corresponding to the second subset of the one or more historical queries

Mehta teaches:
and wherein the first subset of the one or more historical queries is within a pre-determined size corresponding to the second subset of the one or more historical queries (see Mehta, Paragraphs [0077], [0082], “machine learning module 220 would parse a certain number (an Example set) of the historical database queries such as 80%, to build PQR tree 230A. The remaining historical database queries, 20% in this example, would be used as a test set to perform testing upon PQR tree 230A to determine how accurately it operates to estimate loaded database query execution runtimes.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Christie (teaching systems and methods for performing a query on a distributed database) in view of Dian (teaching query based operation realization interface) in view of Zait (teaching automatic discovery and use of column correlations in tables), further in view of Mehta (teaching estimating the loaded execution runtime of a database query) and arrived at a method that pre-determines a size of historical queries. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of planning and managing (see Mehta, Paragraph [0004]). In addition, the references (Christie, Dian, Zait, and Mehta) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as database systems. The close relation between the references highly suggests an expectation of success.

The combination of Christie, Dian, Zait, and Mehta further teaches:
based on the determined partitioning column constant pair, partitioning the data set into a first subset of the data set and a second subset of the data set (see Christie, Paragraphs [0014] & [0016], The subquery “select * from C where A.X>C.Z” identifies values in column “A.X” that are greater than the values of column “C.Z.” The column constant pairs identified in the subquery are either columns, “A.X” or “C.Z,” and the values within those columns. Also, see Zait, [Columns 1 & 2, Lines 50-67 & 1-29], The “sales” table that includes four partitions after the query statement is executed.);
storing, in a data store, associations between the determined partitioning column constant pair and both of the first subset of the data set and the second subset of the data set (see Christie, Paragraph [0044], “The systems' and methods' data (e.g., associations, mappings, data input, data output, intermediate data results, final data results, etc.) may be stored and implemented in one or more different types of computer-implemented data store” Also, see Zait, [Columns 1 & 2, Lines 50-67 & 1-29], The “sales” table that includes four partitions after the query statement is executed.);
after the partitioning, determining a source column constant pair associated with a received source query (see Christie, Paragraphs [0014] & [0016], The subquery “select * from C where A.X>C.Z” identifies values in column “A.X” that are greater than the values of column “C.Z.” The column constant pairs identified in the subquery are either columns, “A.X” or “C.Z,” and the values within those columns.);
comparing the source column constant pair to the partitioning column constant pair (see Christie, Paragraphs [0003], [0014], & [0016], The subquery “select * from C where A.X>C.Z” identifies values in column “A.X” that are greater than the values of column “C.Z.” The column constant pairs identified in the subquery are either columns, “A.X” or “C.Z,” and the values within those columns. Also, see Zait, [Columns 1 & 2, Lines 50-67 & 1-29], The partitioning column constant pairs in the “sales” table example are the column “saledate,” and the values for that column are the dates that are used to partition the column. The column constant pairs are also the column “saledate,” and the values less than or greater than or equal to the dates. [Column 8, Lines 3-6]); 
and based on the comparing, generating a result corresponding to the received source query from at least one of the following: a view, the first subset of the data set, and the second subset of the data set (see Christie, Paragraph [0015], “The subquery with the substituted value 118 is then executed against Table C and the results are returned to the query processor 102 for use in performing the outer query and generating the query results 120.” Also, see Zait, [Columns 1 & 2, Lines 50-67 & 1-29], The “sales” table can be used to direct queries to the correct partitions. [Column 12, Lines 19-23], “Maintenance of the correlation table can be through implementation of the same techniques that are used for maintaining materialized views.”);

However, the combination of Christie, Dian, Zait, and Mehta do not explicitly teach:
and joining the first subset of the data set and the second subset of the data set when the one or more historical queries including an "or" operator are determined to have a greater size than the one or more historical queries including an "and" operator.

DeVorchik teaches:
and joining the first subset of the data set and the second subset of the data set when the one or more historical queries including an “or” operator are determined to have a greater size than the one or more historical queries including an “and” operator (see DeVorchik, Paragraphs [0098], [0112], [0115], “More specifically, as shown in FIG. 10, the display panel 1004 includes information identifying all stored files corresponding to the logical OR operation, i.e., information that satisfies either search criterion, namely stored digital pictures corresponding to German import cars OR stored digital pictures corresponding to American cars. A logical AND operation makes less sense or is less likely in this specific factual situation because typical cars would not be considered both “imports” AND “American” (an AND operation could return a hit however, for example, if multiple cars were included in a given picture and properties were associated with the file for both cars in the picture).”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Christie (teaching systems and methods for performing a query on a distributed database) in view of Dian (teaching query based operation realization interface) in view of Zait (teaching automatic discovery and use of column correlations in tables) in view of Mehta (teaching estimating the loaded execution runtime of a database query), further in view of DeVorchik (teaching systems, methods, and user interfaces for storing, searching, navigating, and retrieving electronic information) and arrived at a method that joins datasets using operators. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of satisfying the search (see DeVorchik, Paragraph [0098]). In addition, the references (Christie, Dian, Zait, Mehta, and DeVorchik) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as database systems. The close relation between the references highly suggests an expectation of success.

Regarding claim 2, Christie in view of Dian in view of Zait in view of Mehta, further in view of DeVorchik teaches all the elements of claim 1. Zait further teaches:
wherein (i) the first pre-defined relation is a "less than or equal to" relation and the second pre-defined relation is a "greater than" relation or (ii) the first pre-defined relation is a "less than" relation and the second pre-defined relation is a "greater than or equal to" relation (see Zait, [Column 2, Lines 18-29], “Execution of this statement creates a table named “sales” that includes four partitions: sal94Q1, sal94Q2, sal94Q3, and sal94Q4. The partition named sal94Q1 includes all rows that have a date less than 94-04-01 in their saledate column. The partition named sal94Q2 includes all rows that have a date greater than or equal to 94-04-01 but less than 94-07-01 in their saledate column.”).


wherein the first subset of the data set is located on a first data source and the second subset of the data set is located on a second data source that is different than the first data source (see Christie, Paragraph [0004], “The correlated subquery includes a conditional relationship between a column in a first set of data and a column in a second set of data, wherein the first and second sets of data are stored in different external databases.” Also, see Zait, [Columns 1 & 2, Lines 50-67 & 1-29], The “sales” table that includes four partitions after the query statement is executed.).

Regarding claim 8, Christie in view of Dian in view of Zait in view of Mehta, further in view of DeVorchik teaches all the elements of claim 1. Zait further teaches:
wherein the first subset of the data set has the first pre- defined relation with respect to the partitioning column constant pair, and wherein the second subset of the data set has the second pre-defined relation with respect to the partitioning column constant pair (see Zait, [Column 2, Lines 18-29], “Execution of this statement creates a table named “sales” that includes four partitions: sal94Q1, sal94Q2, sal94Q3, and sal94Q4. The partition named sal94Q1 includes all rows that have a date less than 94-04-01 in their saledate column. The partition named sal94Q2 includes all rows that have a date greater than or equal to 94-04-01 but less than 94-07-01 in their saledate column.”).

Regarding claim 15, Christie teaches a federated system for query processing, comprising:
at least one processor in communication with a memory (see Christie, Paragraph [0036], “The processing system 802 has access to a computer-readable memory 806 in addition to one or more data stores 808.”);
a multisource partitioner executable by the at least one processor to perform operations comprising: determining one or more column constant pairs associated with one or more historical queries, each column constant pair identifying a see Christie, Paragraphs [0014] & [0016], The subquery “select * from C where A.X>C.Z” identifies values in column “A.X” that are greater than the values of column “C.Z.” The column constant pairs identified in the subquery are either columns, “A.X” or “C.Z,” and the values within those columns.);

However, Christie does not explicitly teach:
determining one or more column constant pairs associated with one or more historical queries, each column constant pair identifying a column and a corresponding value

Dian teaches:
determining one or more column constant pairs associated with one or more historical queries, each column constant pair identifying a column and a corresponding value (Also, see Dian, Paragraph [0224], “One way to do that is to check whether or not there is a matched historical query.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Christie (teaching systems and methods for performing a query on a distributed database) in view of Dian (teaching query based operation realization interface) and arrived at a system that stores queries. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of better handling a query (see Dian, Paragraph [0400]). In addition, both the references (Christie and Dian) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as database systems. The close relation between both of the references highly suggests an expectation of success.

However, the combination of Christie, and Dian do not explicitly teach:
and based on the one or more column constant pairs, determining a partitioning column constant pair;


and based on the one or more column constant pairs, determining a partitioning column constant pair (see Zait, [Columns 1 & 2, Lines 50-67 & 1-29], The partitioning column constant pairs in the “sales” table example are the column “saledate,” and the values for that column are the dates that are used to partition the column. The column constant pairs are also the column “saledate,” and the values less than or greater than or equal to the dates. [Column 8, Lines 37-42]);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Christie (teaching systems and methods for performing a query on a distributed database) in view of Dian (teaching query based operation realization interface), further in view of Zait (teaching automatic discovery and use of column correlations in tables) and arrived at a system that incorporates partitioning. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of improving performance of query execution (see Zait, [Column 13, Lines 7-10]). In addition, the references (Christie, Dian, and Zait) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as database systems. The close relation between the references highly suggests an expectation of success.

The combination of Christie, Dian, and Zait further teaches:
wherein the one or more column constant pairs corresponding to a first subset of the one or more historical queries have a first pre-defined relation to the partitioning column constant pair, wherein the one or more column constant pairs corresponding to a second subset of the one or more historical queries have a second pre-defined relation to the partitioning column constant pair (see Christie, Paragraphs [0014] & [0016], The subquery “select * from C where A.X>C.Z” identifies values in column “A.X” that are greater than the values of column “C.Z.” The column constant pairs identified in the subquery are either columns, “A.X” or “C.Z,” and the values within those columns. Also, see Dian, Paragraphs [0224] & [0227], “The query based operation realization interface provides a first data structure (or, data set) that stores all historical queries.” Paragraph [0254]. Also, see Zait, [Columns 1 & 2, Lines 50-67 & 1-29], The partitioning column constant pairs in the “sales” table example are the column “saledate,” and the values for that column are the dates that are used to partition the column. The column constant pairs are also the column “saledate,” and the values less than or greater than or equal to the dates. The “sales” table that includes four partitions after the query statement is executed. [Column 11, Lines 14-17].), 

However, the combination of Christie, Dian, and Zait do not explicitly teach:
and wherein the first subset of the one or more historical queries is within a pre-determined size corresponding to the second subset of the one or more historical queries

Mehta teaches:
and wherein the first subset of the one or more historical queries is within a pre-determined size corresponding to the second subset of the one or more historical queries (see Mehta, Paragraphs [0077], [0082], “machine learning module 220 would parse a certain number (an Example set) of the historical database queries such as 80%, to build PQR tree 230A. The remaining historical database queries, 20% in this example, would be used as a test set to perform testing upon PQR tree 230A to determine how accurately it operates to estimate loaded database query execution runtimes.”); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Christie (teaching systems and methods for performing a query on a distributed database) in view of Dian (teaching query based operation realization interface) in view of Zait (teaching automatic discovery and use of column correlations in tables), further in view of Mehta (teaching estimating the loaded execution runtime of a database query) and arrived at a system that pre-determines a size of historical queries. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of planning and managing (see Mehta, Paragraph [0004]). In addition, the 

The combination of Christie, Dian, Zait, and Mehta further teaches:
based on the determined partitioning column constant pair, partitioning the data set into a first subset of the data set and a second subset of the data set (see Christie, Paragraphs [0014] & [0016], The subquery “select * from C where A.X>C.Z” identifies values in column “A.X” that are greater than the values of column “C.Z.” The column constant pairs identified in the subquery are either columns, “A.X” or “C.Z,” and the values within those columns. Also, see Zait, [Columns 1 & 2, Lines 50-67 & 1-29], The “sales” table that includes four partitions after the query statement is executed.);
storing, in a data store, associations between the determined partitioning column constant pair and both of the first subset of the data set and the second subset of the data set (see Christie, Paragraph [0044], “The systems' and methods' data (e.g., associations, mappings, data input, data output, intermediate data results, final data results, etc.) may be stored and implemented in one or more different types of computer-implemented data store” Also, see Zait, [Columns 1 & 2, Lines 50-67 & 1-29], The “sales” table that includes four partitions after the query statement is executed.);
and a source router communicatively coupled to one or more data sources, the source router executable by the at least one processor to perform operations comprising: determining a source column constant pair associated with a received source query (see Christie, Paragraph [0013], “FIG. 2 is block diagram of an example system 100 for performing a query in a distributed database system.” Paragraphs [0014] & [0016], The subquery “select * from C where A.X>C.Z” identifies values in column “A.X” that are greater than the values of column “C.Z.” The column constant pairs identified in the subquery are either columns, “A.X” or “C.Z,” and the values within those columns.);
comparing the source column constant pair to the partitioning column constant pair (see Christie, Paragraphs [0003], [0014], & [0016], The subquery “select * from C where A.X>C.Z” identifies values in column “A.X” that are greater than the values of column “C.Z.” The column constant pairs identified in the subquery are either columns, “A.X” or “C.Z,” and the values within those columns. Also, see Zait, [Columns 1 & 2, Lines 50-67 & 1-29], The partitioning column constant pairs in the “sales” table example are the column “saledate,” and the values for that column are the dates that are used to partition the column. The column constant pairs are also the column “saledate,” and the values less than or greater than or equal to the dates. [Column 8, Lines 3-6]);
and based on the comparing, determining a result of the source query from at least one of the following: a view, a first subset of the data set that is stored on a first data source of the one or more data sources, and a second subset of the data set that is stored on a second data source of the one or more data sources (see Christie, Paragraph [0015], “The subquery with the substituted value 118 is then executed against Table C and the results are returned to the query processor 102 for use in performing the outer query and generating the query results 120.” Also, see Zait, [Columns 1 & 2, Lines 50-67 & 1-29], The “sales” table can be used to direct queries to the correct partitions. [Column 12, Lines 19-23], “Maintenance of the correlation table can be through implementation of the same techniques that are used for maintaining materialized views.”);

However, the combination of Christie, Dian, Zait, and Mehta do not explicitly teach:
and joining the first subset of the data set and the second subset of the data set when the one or more historical queries including an "or" operator are determined to have a greater size than the one or more historical queries including an "and" operator.

DeVorchik teaches:
and joining the first subset of the data set and the second subset of the data set when the one or more historical queries including an “or” operator are determined see DeVorchik, Paragraphs [0098], [0112], [0115], “More specifically, as shown in FIG. 10, the display panel 1004 includes information identifying all stored files corresponding to the logical OR operation, i.e., information that satisfies either search criterion, namely stored digital pictures corresponding to German import cars OR stored digital pictures corresponding to American cars. A logical AND operation makes less sense or is less likely in this specific factual situation because typical cars would not be considered both “imports” AND “American” (an AND operation could return a hit however, for example, if multiple cars were included in a given picture and properties were associated with the file for both cars in the picture).”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Christie (teaching systems and methods for performing a query on a distributed database) in view of Dian (teaching query based operation realization interface) in view of Zait (teaching automatic discovery and use of column correlations in tables) in view of Mehta (teaching estimating the loaded execution runtime of a database query), further in view of DeVorchik (teaching systems, methods, and user interfaces for storing, searching, navigating, and retrieving electronic information) and arrived at a system that joins datasets using operators. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of satisfying the search (see DeVorchik, Paragraph [0098]). In addition, the references (Christie, Dian, Zait, Mehta, and DeVorchik) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as database systems. The close relation between the references highly suggests an expectation of success.

Regarding claim 18, Christie in view of Dian in view of Zait in view of Mehta, further in view of DeVorchik teaches all the elements of claim 16. Zait further teaches:
wherein (i) the first pre-defined relation is a "less than or equal to" relation and the second pre-defined relation is a "greater than" relation or (ii) the first pre-defined relation is a "less than" relation and the second pre-defined relation is a see Zait, [Column 2, Lines 18-29], “Execution of this statement creates a table named “sales” that includes four partitions: sal94Q1, sal94Q2, sal94Q3, and sal94Q4. The partition named sal94Q1 includes all rows that have a date less than 94-04-01 in their saledate column. The partition named sal94Q2 includes all rows that have a date greater than or equal to 94-04-01 but less than 94-07-01 in their saledate column.”).

Claims 9, 10, and 12 are being rejected under 35 U.S.C. 103 as being unpatentable over Zait in view of Dian in view of Mehta in view of Christie, further in view of DeVorchik.
Regarding claim 9, Zait teaches a non-transitory computer-readable medium for query processing comprising computer-readable instructions, the computer-readable instructions executable by a processor to cause the processor to:
determining a partitioning column constant pair associated with a data set, the partitioning column constant pair identifying a column and a corresponding value, the determining including (see Zait, [Columns 1 & 2, Lines 50-67 & 1-29], The partitioning column constant pairs in the “sales” table example are the column “saledate,” and the values for that column are the dates that are used to partition the column. The column constant pairs are also the column “saledate,” and the values less than or greater than or equal to the dates. [Column 8, Lines 37-42]):
identifying a first set of one or more column constant pairs having a first pre-defined relation to the partitioning column constant pair, wherein the first set corresponds to a first subset of one or more historical queries; identifying a second set of one or more column constant pairs having a second pre-defined relation to the partitioning column constant pair, wherein the second set corresponds to a second subset of the one or more historical queries (see Zait, [Columns 1 & 2, Lines 50-67 & 1-29], The partitioning column constant pairs in the “sales” table example are the column “saledate,” and the values for that column are the dates that are used to partition the column. The column constant pairs are also the column “saledate,” and the values less than or greater than or equal to the dates. The “sales” table that includes four partitions after the query statement is executed. [Column 11, Lines 14-17].),

However, Zait does not explicitly teach:
identifying a first set of one or more column constant pairs having a first pre-defined relation to the partitioning column constant pair, wherein the first set corresponds to a first subset of one or more historical queries; identifying a second set of one or more column constant pairs having a second pre-defined relation to the partitioning column constant pair, wherein the second set corresponds to a second subset of the one or more historical queries,

Dian teaches:
identifying a first set of one or more column constant pairs having a first pre-defined relation to the partitioning column constant pair, wherein the first set corresponds to a first subset of one or more historical queries; identifying a second set of one or more column constant pairs having a second pre-defined relation to the partitioning column constant pair, wherein the second set corresponds to a second subset of the one or more historical queries (see Dian, Paragraphs [0224] & [0227], “The query based operation realization interface provides a first data structure (or, data set) that stores all historical queries.” Paragraph [0254]),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zait (teaching automatic discovery and use of column correlations in tables) in view of Dian (teaching query based operation realization interface) and arrived at a non-transitory computer readable medium that stores queries. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of better handling a query (see Dian, Paragraph [0400]). In addition, both the references (Zait and Dian) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as database systems. The close relation between both of the references highly suggests an expectation of success.

However, the combination of Zait, and Dian do not explicitly teach:
and wherein the first subset of the one or more historical queries is within a pre-determined size of the second subset of the one or more historical queries

Mehta teaches:
and wherein the first subset of the one or more historical queries is within a pre-determined size of the second subset of the one or more historical queries (see Mehta, Paragraphs [0077], [0082], “machine learning module 220 would parse a certain number (an Example set) of the historical database queries such as 80%, to build PQR tree 230A. The remaining historical database queries, 20% in this example, would be used as a test set to perform testing upon PQR tree 230A to determine how accurately it operates to estimate loaded database query execution runtimes.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zait (teaching automatic discovery and use of column correlations in tables) in view of Dian (teaching query based operation realization interface), further in view of Mehta (teaching estimating the loaded execution runtime of a database query) and arrived at a non-transitory computer readable medium that pre-determines a size of historical queries. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of planning and managing (see Mehta, Paragraph [0004]). In addition, the references (Zait, Dian, and Mehta) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as database systems. The close relation between the references highly suggests an expectation of success

However, the combination of Zait, Dian, and Mehta do not explicitly teach:
after determining the partitioning column constant pair, determining a source column constant pair associated with a received source query

Christie teaches:
after determining the partitioning column constant pair, determining a source column constant pair associated with a received source query (see Christie, Paragraphs [0014] & [0016], The subquery “select * from C where A.X>C.Z” identifies values in column “A.X” that are greater than the values of column “C.Z.” The column constant pairs identified in the subquery are either columns, “A.X” or “C.Z,” and the values within those columns.); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zait (teaching automatic discovery and use of column correlations in tables) in view of Dian (teaching query based operation realization interface) in view of Mehta (teaching estimating the loaded execution runtime of a database query), further in view of Christie (teaching systems and methods for performing a query on a distributed database) and arrived at a non-transitory computer readable medium that incorporates a federated database system. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of performing a query in a distributed system (see Christie, Paragraph [0004]). In addition, the references (Zait, Dian, Mehta, and Christie) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as database systems. The close relation between the references highly suggests an expectation of success.

	The combination of Zait, Dian, Mehta, and Christie further teaches:
based on the determined partitioning column constant pair, partitioning the data set into a first subset of the data set and a second subset of the data set (see Christie, Paragraphs [0014] & [0016], The subquery “select * from C where A.X>C.Z” identifies values in column “A.X” that are greater than the values of column “C.Z.” The column constant pairs identified in the subquery are either columns, “A.X” or “C.Z,” and the values within those columns. Also, see Zait, [Columns 1 & 2, Lines 50-67 & 1-29], The “sales” table that includes four partitions after the query statement is executed.);
storing, in a data store, associations between the determined partitioning column constant pair and both of the first subset of the data set and the second subset of see Christie, Paragraph [0044], “The systems' and methods' data (e.g., associations, mappings, data input, data output, intermediate data results, final data results, etc.) may be stored and implemented in one or more different types of computer-implemented data store” Also, see Zait, [Columns 1 & 2, Lines 50-67 & 1-29], The “sales” table that includes four partitions after the query statement is executed.);
comparing the source column constant pair to the partitioning column constant pair (see Christie, Paragraphs [0003], [0014], & [0016], The subquery “select * from C where A.X>C.Z” identifies values in column “A.X” that are greater than the values of column “C.Z.” The column constant pairs identified in the subquery are either columns, “A.X” or “C.Z,” and the values within those columns. Also, see Zait, [Columns 1 & 2, Lines 50-67 & 1-29], The partitioning column constant pairs in the “sales” table example are the column “saledate,” and the values for that column are the dates that are used to partition the column. The column constant pairs are also the column “saledate,” and the values less than or greater than or equal to the dates. [Column 8, Lines 3-6]);
and based on the comparing, determining a result of the received source query from at least one of the following: a view, a first subset of the data set, and a second subset of the data set (see Christie, Paragraph [0015], “The subquery with the substituted value 118 is then executed against Table C and the results are returned to the query processor 102 for use in performing the outer query and generating the query results 120.” Also, see Zait, [Columns 1 & 2, Lines 50-67 & 1-29], The “sales” table can be used to direct queries to the correct partitions. [Column 12, Lines 19-23], “Maintenance of the correlation table can be through implementation of the same techniques that are used for maintaining materialized views.”);

However, the combination of Zait, Dian, Mehta, and Christie do not explicitly teach:
and joining the first subset of the data set and the second subset of the data set when the one or more historical queries including an "or" operator are determined 

DeVorchik teaches:
and joining the first subset of the data set and the second subset of the data set when the one or more historical queries including an “or” operator are determined to have a greater size than the one or more historical queries including an “and” operator (see DeVorchik, Paragraphs [0098], [0112], [0115], “More specifically, as shown in FIG. 10, the display panel 1004 includes information identifying all stored files corresponding to the logical OR operation, i.e., information that satisfies either search criterion, namely stored digital pictures corresponding to German import cars OR stored digital pictures corresponding to American cars. A logical AND operation makes less sense or is less likely in this specific factual situation because typical cars would not be considered both “imports” AND “American” (an AND operation could return a hit however, for example, if multiple cars were included in a given picture and properties were associated with the file for both cars in the picture).”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zait (teaching automatic discovery and use of column correlations in tables) in view of Dian (teaching query based operation realization interface) in view of Mehta (teaching estimating the loaded execution runtime of a database query) in view of Christie (teaching systems and methods for performing a query on a distributed database), further in view of DeVorchik (teaching systems, methods, and user interfaces for storing, searching, navigating, and retrieving electronic information) and arrived at a non-transitory computer readable medium that joins datasets using operators. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of satisfying the search (see DeVorchik, Paragraph [0098]). In addition, the references (Zait, Dian, Mehta, Christie, and DeVorchik) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as database systems. The close relation between the references highly suggests an expectation of success.

Regarding claim 10, Zait in view of Dian in view of Mehta in view of Christie, further in view of DeVorchik teaches all the limitations of claim 9. Zait, Dian, and Christie further teaches:
receive one or more source queries associated with the data set (see Christie, Paragraph [0013], “FIG. 2 is block diagram of an example system 100 for performing a query in a distributed database system.”);
and storing the one or more source queries as the one or more historical queries (see Christie, Paragraph [0014], “In operation, the query processor 102 utilizes parameters in order to push portions of a subquery operation to the database 106.” Also, see Dian, Paragraph [0227], “The query based operation realization interface provides a first data structure (or, data set) that stores all historical queries.”);

Regarding claim 12, Zait in view of Dian in view of Mehta in view of Christie, further in view of DeVorchik teaches all the elements of claim 10. Zait further teaches:
wherein (i) the first pre-defined relation is a "less than or equal to" relation and the second pre-defined relation is a "greater than" relation or (ii) the first pre-defined relation is a "less than" relation and the second pre-defined relation is a "greater than or equal to" relation (see Zait, [Column 2, Lines 18-29], “Execution of this statement creates a table named “sales” that includes four partitions: sal94Q1, sal94Q2, sal94Q3, and sal94Q4. The partition named sal94Q1 includes all rows that have a date less than 94-04-01 in their saledate column. The partition named sal94Q2 includes all rows that have a date greater than or equal to 94-04-01 but less than 94-07-01 in their saledate column.”).

Claims 3, 7, 19, and 20 are being rejected under 35 U.S.C. 103 as being unpatentable over Christie in view of Dian in view of Zait in view of Mehta in view of DeVorchik, further in view of Sivasubramanian et al. (US 2012/0330954 A1).
Regarding claim 3, Christie in view of Dian in view of Zait in view of Mehta, further in view of DeVorchik teaches all the elements of claim 1. However, the combination of Christie, Dian, Zait, Mehta, and DeVorchik do not explicitly teach:
routing the received source query to the view if the source column constant pair is determined to be incomparable to the partitioning column constant pair;

Sivasubramanian teaches:
routing the received source query to the view if the source column constant pair is determined to be incomparable to the partitioning column constant pair (see Sivasubramanian, Paragraph [0154], “In this example, if the request specifies a hash key attribute value and a range key condition that may match multiple range key attribute values, shown as the negative exit from 1240, the method may include directing the query to one or more partitions of the table, dependent on the specified hash key value and range key condition, as in 1260.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Christie (teaching systems and methods for performing a query on a distributed database) in view of Dian (teaching query based operation realization interface) in view of Zait (teaching automatic discovery and use of column correlations in tables) in view of Mehta (teaching estimating the loaded execution runtime of a database query) in view of DeVorchik (teaching systems, methods, and user interfaces for storing, searching, navigating, and retrieving electronic information), further in view of Sivasubramanian (teaching system and method for implementing a scalable data storage service) and arrived at a method that determines incomparability. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of more efficient data retrieval (see Sivasubramanian, Paragraph [0063]). In addition, the references (Christie, Dian, Zait, Mehta, DeVorchik, and Sivasubramanian) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as database systems. The close relation between the references highly suggests an expectation of success.

	The combination of Christie, Dian, Zait, Mehta, DeVorchik, and Sivasubramanian further teaches:
the received source query to the first subset of the data set if the source column constant pair is determined to have the first pre-defined relation to the partitioning see Christie, Paragraphs [0014] & [0016], The subquery “select * from C where A.X>C.Z” identifies values in column “A.X” that are greater than the values of column “C.Z.” The column constant pairs identified in the subquery are either columns, “A.X” or “C.Z,” and the values within those columns. Also, see Zait, [Columns 1 & 2, Lines 50-67 & 1-29], The “sales” table can be used to direct queries to the correct partitions.);
or routing the received source query to the second subset of the data set if the source column constant pair is determined to have the second pre-defined relation to the partitioning column constant pair (see Christie, Paragraphs [0014] & [0016], The subquery “select * from C where A.X>C.Z” identifies values in column “A.X” that are greater than the values of column “C.Z.” The column constant pairs identified in the subquery are either columns, “A.X” or “C.Z,” and the values within those columns. Also, see Zait, [Columns 1 & 2, Lines 50-67 & 1-29], The “sales” table can be used to direct queries to the correct partitions.);

Regarding claim 7, Christie in view of Dian in view of Zait in view of Mehta, further in view of DeVorchik teaches all the elements of claim 1. However, the combination of Christie, Dian, Zait, Mehta, and DeVorchik do not explicitly teach:
determining a third subset of the one or more column constant pairs, wherein the third subset is determined to be incomparable to the partitioning column constant pair

Sivasubramanian teaches:
determining a third subset of the one or more column constant pairs, wherein the third subset is determined to be incomparable to the partitioning column constant pair (see Sivasubramanian, Paragraph [0154], “In this example, if the request specifies a hash key attribute value and a range key condition that may match multiple range key attribute values, shown as the negative exit from 1240, the method may include directing the query to one or more partitions of the table, dependent on the specified hash key value and range key condition, as in 1260.”).

see Sivasubramanian, Paragraph [0063]). In addition, the references (Christie, Dian, Zait, Mehta, DeVorchik and Sivasubramanian) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as database systems. The close relation between the references highly suggests an expectation of success.

Regarding claim 19, Christie in view of Dian in view of Zait in view of Mehta, further in view of DeVorchik teaches all the elements of claim 15. However, the combination of Christie, Dian, Zait, Mehta, and DeVorchik do not explicitly teach:
routing the received source query to the view if the source column constant pair is determined to be incomparable to the partitioning column constant pair

Sivasubramanian teaches:
routing the received source query to the view if the source column constant pair is determined to be incomparable to the partitioning column constant pair (see Sivasubramanian, Paragraph [0154], “In this example, if the request specifies a hash key attribute value and a range key condition that may match multiple range key attribute values, shown as the negative exit from 1240, the method may include directing the query to one or more partitions of the table, dependent on the specified hash key value and range key condition, as in 1260.”);

see Sivasubramanian, Paragraph [0063]). In addition, the references (Christie, Dian, Zait, Mehta, DeVorchik, and Sivasubramanian) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as database systems. The close relation between the references highly suggests an expectation of success.

	The combination of Christie, Dian, Zait, Mehta, DeVorchik, and Sivasubramanian further teaches:
the received source query to the first subset of the data set if the source column constant pair is determined to have the first pre-defined relation to the partitioning column constant pair (see Christie, Paragraphs [0014] & [0016], The subquery “select * from C where A.X>C.Z” identifies values in column “A.X” that are greater than the values of column “C.Z.” The column constant pairs identified in the subquery are either columns, “A.X” or “C.Z,” and the values within those columns. Also, see Zait, [Columns 1 & 2, Lines 50-67 & 1-29], The “sales” table can be used to direct queries to the correct partitions.);
and routing the received source query to the second subset of the data set if the source column constant pair is determined to have the second pre-defined relation to the partitioning column constant pair (see Christie, Paragraphs [0014] & [0016], The subquery “select * from C where A.X>C.Z” identifies values in column “A.X” that are greater than the values of column “C.Z.” The column constant pairs identified in the subquery are either columns, “A.X” or “C.Z,” and the values within those columns. Also, see Zait, [Columns 1 & 2, Lines 50-67 & 1-29], The “sales” table can be used to direct queries to the correct partitions.);

Regarding claim 20, Christie in view of Dian in view of Zait in view of Mehta, further in view of DeVorchik teaches all the elements of claim 16. However, the combination of Christie, Dian, Zait, Mehta, and DeVorchik do not explicitly teach:
determining a third subset of the one or more column constant pairs, wherein the third subset is determined to be incomparable to the partitioning column constant pair

Sivasubramanian teaches:
determining a third subset of the one or more column constant pairs, wherein the third subset is determined to be incomparable to the partitioning column constant pair (see Sivasubramanian, Paragraph [0154], “In this example, if the request specifies a hash key attribute value and a range key condition that may match multiple range key attribute values, shown as the negative exit from 1240, the method may include directing the query to one or more partitions of the table, dependent on the specified hash key value and range key condition, as in 1260.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Christie (teaching systems and methods for performing a query on a distributed database) in view of Dian (teaching query based operation realization interface) in view of Zait (teaching automatic discovery and use of column correlations in tables) in view of Mehta (teaching estimating the loaded execution runtime of a database query) in view of DeVorchik (teaching systems, methods, and user interfaces for storing, searching, navigating, and retrieving electronic information), further in view of Sivasubramanian (teaching system and method for implementing a scalable data storage service) and arrived at a system that determines incomparability. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of more efficient data retrieval (see Sivasubramanian, Paragraph [0063]). In addition, the references (Christie, Dian, Zait, Mehta, DeVorchik, and Sivasubramanian) teach features that are directed to analogous art and .

Claims 13, and 14 are being rejected under 35 U.S.C. 103 as being unpatentable over Zait in view of Dian in view of Mehta in view of Christie in view of DeVorchik, further in view of Sivasubramanian.
Regarding claim 13, Zait in view of Dian in view of Mehta in view of Christie, further in view of DeVorchik teaches all the elements of claim 9. However, the combination of Zait, Dian, Mehta, Christie, and DeVorchik do not explicitly teach:
routing the received source query to the view if the source column constant pair is determined to be incomparable to the partitioning column constant pair

Sivasubramanian teaches:
routing the received source query to the view if the source column constant pair is determined to be incomparable to the partitioning column constant pair (see Sivasubramanian, Paragraph [0154], “In this example, if the request specifies a hash key attribute value and a range key condition that may match multiple range key attribute values, shown as the negative exit from 1240, the method may include directing the query to one or more partitions of the table, dependent on the specified hash key value and range key condition, as in 1260.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zait (teaching automatic discovery and use of column correlations in tables) in view of Dian (teaching query based operation realization interface) in view of Mehta (teaching estimating the loaded execution runtime of a database query) in view of Christie (teaching systems and methods for performing a query on a distributed database) in view of DeVorchik (teaching systems, methods, and user interfaces for storing, searching, navigating, and retrieving electronic information), further in view of Sivasubramanian (teaching system and method for implementing a scalable data storage service) and arrived at a non-transitory computer readable medium that determines incomparability. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of more 

	The combination of Zait, Dian, Mehta, Christie, DeVorchik, and Sivasubramanian further teaches:
the received source query to the first subset of the data set if the source column constant pair is determined to have the first pre-defined relation to the partitioning column constant pair (see Christie, Paragraphs [0014] & [0016], The subquery “select * from C where A.X>C.Z” identifies values in column “A.X” that are greater than the values of column “C.Z.” The column constant pairs identified in the subquery are either columns, “A.X” or “C.Z,” and the values within those columns. Also, see Zait, [Columns 1 & 2, Lines 50-67 & 1-29], The “sales” table can be used to direct queries to the correct partitions.);
or routing the received source query to the second subset of the data set if the source column constant pair is determined to have the second pre-defined relation to the partitioning column constant pair (see Christie, Paragraphs [0014] & [0016], The subquery “select * from C where A.X>C.Z” identifies values in column “A.X” that are greater than the values of column “C.Z.” The column constant pairs identified in the subquery are either columns, “A.X” or “C.Z,” and the values within those columns. Also, see Zait, [Columns 1 & 2, Lines 50-67 & 1-29], The “sales” table can be used to direct queries to the correct partitions.);

Regarding claim 14, Zait in view of Dian in view of Mehta in view of Christie, further in view of DeVorchik teaches all the elements of claim 10. However, the combination of Zait, Dian, Mehta, Christie, and DeVorchik do not explicitly teach:
determining a third subset of the one or more column constant pairs, wherein the third subset is determined to be incomparable to the partitioning column constant pair


determining a third subset of the one or more column constant pairs, wherein the third subset is determined to be incomparable to the partitioning column constant pair (see Sivasubramanian, Paragraph [0154], “In this example, if the request specifies a hash key attribute value and a range key condition that may match multiple range key attribute values, shown as the negative exit from 1240, the method may include directing the query to one or more partitions of the table, dependent on the specified hash key value and range key condition, as in 1260.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zait (teaching automatic discovery and use of column correlations in tables) in view of Dian (teaching query based operation realization interface) in view of Mehta (teaching estimating the loaded execution runtime of a database query) in view of Christie (teaching systems and methods for performing a query on a distributed database) in view of DeVorchik (teaching systems, methods, and user interfaces for storing, searching, navigating, and retrieving electronic information), further in view of Sivasubramanian (teaching system and method for implementing a scalable data storage service) and arrived at a non-transitory computer readable medium that determines incomparability. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of more efficient data retrieval (see Sivasubramanian, Paragraph [0063]). In addition, the references (Zait, Dian, Mehta, Christie, DeVorchik, and Sivasubramanian) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as database systems. The close relation between the references highly suggests an expectation of success.

Claims 5, and 17 are being rejected under 35 U.S.C. 103 as being unpatentable over Christie in view of Dian in view of Zait in view of Mehta in view of DeVorchik, further in view of Tomasic et al. (US 2010/0037127 A1).
Regarding claim 5, Christie in view of Dian in view of Zait in view of Mehta, further in view of DeVorchik teaches all the elements of claim 1. However, the combination of Christie, Dian, Zait, Mehta, and DeVorchik do not explicitly teach:
wherein the partitioning column constant pair includes a tuple comprising at least one column identifier and at least one constant corresponding to the at least one column identifier.

Tomasic teaches:
wherein the partitioning column constant pair includes a tuple comprising at least one column identifier and at least one constant corresponding to the at least one column identifier (see Tomasic, Paragraph [0095], “The result matching parameters are tuples consisting of a table column name, a data type string, and a variable or a value which will be passed to bind.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Christie (teaching systems and methods for performing a query on a distributed database) in view of Dian (teaching query based operation realization interface) in view of Zait (teaching automatic discovery and use of column correlations in tables) in view of Mehta (teaching estimating the loaded execution runtime of a database query) in view of DeVorchik (teaching systems, methods, and user interfaces for storing, searching, navigating, and retrieving electronic information), further in view of Tomasic (teaching apparatuses, systems, and methods to automate a procedural task) and arrived at a method that includes a tuple. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of providing the information necessary to perform an unknown action (see Tomasic, Paragraph [0087]). In addition, the references (Christie, Dian, Zait, Mehta, DeVorchik, and Tomasic) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as database systems. The close relation between the references highly suggests an expectation of success.

Regarding claim 17, Christie in view of Dian in view of Zait, in view of Mehta, further in view of DeVorchik teaches all the elements of claim 15. However, the combination of Christie, Dian, Zait, Mehta, and DeVorchik do not explicitly teach:
wherein the partitioning column constant pair includes a tuple comprising at least one column identifier and at least one constant corresponding to the at least one column identifier.

Tomasic teaches:
wherein the partitioning column constant pair includes a tuple comprising at least one column identifier and at least one constant corresponding to the at least one column identifier (see Tomasic, Paragraph [0095], “The result matching parameters are tuples consisting of a table column name, a data type string, and a variable or a value which will be passed to bind.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Christie (teaching systems and methods for performing a query on a distributed database) in view of Dian (teaching query based operation realization interface) in view of Zait (teaching automatic discovery and use of column correlations in tables) in view of Mehta (teaching estimating the loaded execution runtime of a database query) in view of DeVorchik (teaching systems, methods, and user interfaces for storing, searching, navigating, and retrieving electronic information), further in view of Tomasic (teaching apparatuses, systems, and methods to automate a procedural task) and arrived at a system that includes a tuple. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of providing the information necessary to perform an unknown action (see Tomasic, Paragraph [0087]). In addition, the references (Christie, Dian, Zait, Mehta, DeVorchik, and Tomasic) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as database systems. The close relation between the references highly suggests an expectation of success.

Claim 11 is being rejected under 35 U.S.C. 103 as being unpatentable over Zait in view of Dian in view of Mehta in view of Christie in view of DeVorchik, further in view of Tomasic.

wherein the partitioning column constant pair includes a tuple comprising at least one column identifier and at least one constant corresponding to the at least one column identifier.

Tomasic teaches:
wherein the partitioning column constant pair includes a tuple comprising at least one column identifier and at least one constant corresponding to the at least one column identifier (see Tomasic, Paragraph [0095], “The result matching parameters are tuples consisting of a table column name, a data type string, and a variable or a value which will be passed to bind.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zait (teaching automatic discovery and use of column correlations in tables) in view of Dian (teaching query based operation realization interface) in view of Mehta (teaching estimating the loaded execution runtime of a database query) in view of Christie (teaching systems and methods for performing a query on a distributed database) in view of DeVorchik (teaching systems, methods, and user interfaces for storing, searching, navigating, and retrieving electronic information), further in view of Tomasic (teaching apparatuses, systems, and methods to automate a procedural task) and arrived at a non-transitory computer readable medium that includes a tuple. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of providing the information necessary to perform an unknown action (see Tomasic, Paragraph [0087]). In addition, the references (Zait, Dian, Mehta, Christie, DeVorchik, and Tomasic) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as database systems. The close relation between the references highly suggests an expectation of success.

Response to Arguments
Applicant’s Arguments, filed January 7th, 2020, have been fully considered, but are not persuasive.

	Applicant argues on pages 10-11 of Applicant’s remarks that the cited references do not teach or suggest “joining the first subset of the data set and the second subset of the data set when the one or more historical queries including an “or” operator are determined to have a greater size than the one or more historical queries including an “and” operator.” The Examiner respectfully disagrees.

DeVorchik discloses a method to store, search, navigate, and retrieve electronic information (see DeVorchik, Abstract). Accordingly, DeVorchik discloses in paragraphs [0112] and [0115], that a logical OR operation identifies all the information that satisfies the search criterion, whereas the logical AND operation is less likely to return all the information that satisfies the search criterion because some situations would not be considered. Therefore, it would have been obvious to anyone with ordinary skill in the art before the effective filing date of the claimed invention to have combined the cited references with DeVorchik for the purposes of providing all the information that satisfies the search criterion.

For the above reasons, it is believed that the rejections should be sustained.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUSAM TURKI SAMARA/Examiner, Art Unit 2161
















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161